DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
STATUS OF THE CLAIMS
The 112 rejection has been overcome by cancellation of claims 18-25.  
The 102 rejection has been overcome by amendment to the claims.
The amendment to the specification has been entered.  
Claims 1, 5, 13-17 are pending.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Le Coutre et al. (2013/0130972) in view of Brouwer et al.  (3,682,880)  and further in view of Gorelick et al. (WO 2014/022760 ) Kennison et al. (2011/0158919) and Kemp et al. (2.4.2 Reb A.).  
Le Coutre et al. disclose as in claim 1, a composition containing sugar substitutes in a beverage (abstract, 0023).  A natural sugar substitute can be stevia and Miraculin (0040).  Therefore, it would have been obvious to make a composition containing the claimed ingredients as disclosed by Le Coutre et al. 
Claim 1 has been amended to require that the Miracle fruit pulp (MFP) is in the powder form, and claims 1 and 5 that the ingredients are used in particular amounts.  Brouwer et al.  discloses that the use of miracle fruit (MF) was known, and used for the function of changing a sour taste to a sweet taste in the human mouth ( para. 1, lines 20-35).  The MF can be in the form of a dry product, or the flesh of the berries, i. e. pulp can be used , or in the form of a  juice or concentrate containing the active factor (col. 1, lines 49-70, col. 2, lines 1-8).  The reference discloses that the amount of miraculin to be added to a foodstuff can be determined by a simple test of determining how much miraculin gives a sweet taste, then if smaller amounts are used, the sour taste is reduced, but the sweet taste is not yet present.  In berry juice much more is needed to give a sweet taste (col. 4, lines 55-70).  Therefore, it is seen that it would have been within the skill of the ordinary worker to determine how much miraculin or MF is needed to give the desired sweet taste in a composition , and it would have been obvious to use the teachings of Brouwer et al.  in the composition of the combined reference to determine how sweet the product should be, or how much MF should be used to mask yet another  bitter taste such as the bitter taste found in stevia as disclosed in the reference to Le Coutre et al.    
               Claim 1 further requires that the MF can be used in particular amounts.  Bouwer et al discloses that a  pulp which could be frozen (col. 2, lines 1-9).  The particular amounts have been disclosed as being within the skill of the ordinary worker,  and it would have been obvious to determine amounts as disclosed by Brouwer absent anything new or unobvious.  

In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing beverage containing micracle fruit pulp owder in particular amounts,  properties such as amounts of the MF are important.  It appears that the precise ingredients as well as their proportions affect the taste of the composition by removing the bitterness of the stevia ingredient, rebaudioside A, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   
           Claim 1 further requires that the composition contain Rebaudioside A as the stevia component.    Kennison discloses a composition to reduce or suppress undesirable taste impressions of sweeteners (title).  The composition can contain stevioglycosides from Stevia (0004), and miraculin as a sweetener (0013) in a soda composition (0101).  Even though the reference uses coumarin to reduce undesirable sweetness, the claimed ingredients are disclosed in a soda composition (0164).  Kemp et al.  discloses that Reb A has a potent sweetness but is assosicated with bitter and liquorice/anise aftertaste (col. 1, Table 2.1, first paragraph after this table ).   Also, Gorelick et al.  discloses a composition to drink containing Miraculin made from the MF plant which has the effect of modifying the sourness of a food to taste sweet where the flesh of the berry or freeze dried extract of miraculin are dissolved on a person’s tongue  (page 2, lines 27-30 and page 3, lines 1-2).  The kit of the reference can contain a taste modifying kit containing an inorganic acid or organic acid, and a taste modifying substance, such as miracle berry , miraculin or other miraculin-containing substance (page 5, lines 13-20). The taste to modify includes bitter and metallic (page 12, lines 15-20).  Taste modifying substances, such as rebaudioside A, and other stevia glycosides can be used for their known function in the compositions, and can be used alone or as part of a composition as in liquid (page 14, 1-10 and page  17, lines 1-5).  The reference discloses that Miraculin can be both a taste-modifying agent and a sour tasting modifying agent which can be in the form of a powder (page 17, lines 26-31).     
Therefore, it would have been obvious to use stevia and miraculin in a composition as disclosed by Kennison et al. in the composition of the combined references, since the reference discloses that Reb A as found in stevia and a miracle fruit or miraculin could be used in the same composition, and , Gorelick et al. discloses the use of Reb A with miraculin or miracle fruit.  
Claim 1 requires that the composition is a beverage.  Kennison et al.  discloses mixing ingredients to make a carbonated beverage containing Reb A (stevia component) and  adding  bitterness ingredients and other ingredients (0172-0177).  The miracle fruit (miraculin) was disclosed as a sweetener that could have been used.  Therefore, it would have been obvious to make a beverage composition as disclosed by Kennison et al.  in view of Le Coutre and Brouser et al.  .        

Claims 13-17 require that the beverage can be a flavored water, or tea or coffee or fruit juice, and particular fruits.  Le Coutre et al. discloses that the composition can contain caffeine,  water, and fruit juice, and fruits (0059).  Official notice is taken that  tea or coffee are sources of caffeine, since they are  popular beverages, and give a caffeine boost.  Therefore, it would have been obvious to use various types of liquids to make the claimed beverage. 

Claim 13 requires that the beverage is flavored water.  Bouwer et al. discloses dissolving miraculin in water, before coating tablets (col. 8, lines 35-44).  Therefore, it would have been obvious to combine the MF with water as disclosed by Brouwer et al. 
Le Coutre et al. discloses that the composition can contain caffeine,  water, and fruit juice, and fruits as in claim 17 and stevia (0059).  Therefore, it would have been obvious to use particular known forms of stevia, since the components of the beverage have been disclosed as known as above.  

                                                                                                                                                                                                                                                                                                                                   
		ARGUMENTS
Applicant's arguments filed 4-29-2021 have been fully considered but they are not persuasive.    Applicants argue that the reference to Brouwer discloses that miraculain can reduce the sour taste of certain substances, but does not disclose Reb A.  However, Official Notice is taken that Reb A is the rebaudioside most prominent in stevia, and gives a very sweet taste plus a lingering aftertaste and a bitter taste.  This is supported by the reference to  Kemp et al. who  discloses that Reb A has a potent sweetness but is assosicated with bitter and liquorice/anise aftertaste (col. 1, Table 2.1, first paragraph after this table ).  
Applicants argue that one would not have been motivated to combine miracle fruit (MF) pulp powder in the claimed amount with a beverage and Reb A.  This is not seen since Le Coutre discloses that it was known to use Miraculin (major component of miracle fruit) and stevia together in a beverage as above.  The reference to Brouwer et al. discloses that MF was known and used for the function of changing a sour taste to a sweet taste.  The MF could be used as a dry product.  The reference actually discloses that the amount of miraculin can be determined by a simple test by using smaller amounts to see if the sour taste is reduced.  
Applicants argue that neither Le Coutre nor Brouwer describe Reb A, nor that Reb A suffers from a sour taste.  Applicants first claimed Stevia with MF, now they are claiming a component of Stevia, which is the largest Reb which is so well known it hardly needs a reference ( Kemp et al. as above).   Le Coutre et al. specifically use stevia and MF together.  Applicant’ specification discloses in the Background that MF or miraculin has the ability to bind to taste receptor on the human tongue thereby causing humans to perceive sour or bitter foods as tasting sweet and state that it was known to use MF tablets when consuming sour or bitter beverages or foods (0004 of Applicants’ specification).  “The consumer then experiences those sour beverages. .. as tasting sweet  (0004).  These passages disclose that it was known that MF could overcome both problems of sour and bitterness, and since stevia was used in  Brouwer, it would also inherently have a bitterness problem to overcome.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private                                                   PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/--           Primary Examiner, Art Unit 1793   
	6-4-2021 HFH